Citation Nr: 0305777	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  98-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral hearing loss. 

(The issue of entitlement to service connection for type II 
diabetes mellitus as a result of exposure to herbicides will 
be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1965 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation.  

The Board remanded the appeal in January 2000.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no worse than level II hearing in the right ear 
and level II in the left ear throughout the appeal. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 (prior to 
and from June 10, 1999), Part 4, Diagnostic Code 6100 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case, supplemental statements of the case, 
and notification letters, informing them of the governing 
legal criteria, the evidence considered, development under 
the VCAA, the evidence needed to establish entitlement to the 
benefit sought, and the reasons for the decision reached.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA, and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSosa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, new rating criteria 
may not have retroactive application.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's hearing loss under the old criteria 
both prior to and from June 10, 1999, and under the new 
criteria as well from June 10, 1999.  In doing so it has 
concluded that his hearing loss is not evaluated more 
favorably under the criteria in effect prior to or from June 
10, 1999, as changes to the regulations are inapplicable to 
the veteran since he does not have 55 decibels or more of 
loss at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, 
nor does he have a pure tone threshold that is 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86.

Under the relevant schedular criteria for the evaluation of 
hearing loss, both prior to and from June 10, 1999, the 
Board's determination of the degree of hearing impairment 
resulting from service-connected defective hearing is based 
on the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies at 1,000, 2,000, 
3,000, and 4,000 Hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I for 
essentially normal hearing to level XI for profound deafness.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.

The report of a March 1998 VA audiology examination reflects 
that the pure tone thresholds, at the designated frequencies, 
were 10, 20, 80, and 80 on the right, and 15, 30, 80, and 95 
on the left.  The average pure tone threshold on the right 
was 48 decibels and on the left was 55 decibels.  Speech 
discrimination was 88 percent bilaterally.  A January 1999 VA 
record continues to reflect speech discrimination of 88 
percent.

The report of a December 2000 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 20, 40, 85, and 80 on the right, and 20, 35, 
75, and 85 on the left.  The average pure tone threshold on 
the right was 56 and on the left 49.  Speech discrimination 
scores were 88 percent bilaterally.

The above examination reports reflect that the scores at the 
times of the 1998 and 2000 audiology examinations 
corresponded with level II hearing on the right and level II 
hearing on the left.  There is no competent medical evidence 
indicating that the veteran experienced any greater hearing 
loss throughout his appeal.  Therefore, a preponderance of 
the evidence is against a finding that the veteran has 
greater hearing loss than that indicated on the audiology 
examination reports in 1998 and 2000.  Therefore a 
preponderance of the evidence is against a compensable 
evaluation at any time during the veteran's appeal.  
38 C.F.R. Part 4, Diagnostic Code 6100; see Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied. 

                       
____________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

